Citation Nr: 1121588	
Decision Date: 06/03/11    Archive Date: 06/09/11

DOCKET NO.  09-36 862	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Whether the reduction in the disability rating from 20 percent to 10 percent for residuals of status post right ankle fracture (right ankle disability), effective January 1, 2009, was proper.


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel
INTRODUCTION

The Veteran served on active duty from May 2001 to March 2003.

The Department of Veterans Affairs (VA) Regional Office (RO) proposed to reduce the Veteran's right ankle disability from 20 percent disabling to noncompensable in a May 2008 rating decision.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision issued by the RO, which finalized the reduction from 20 percent disabling to 10 percent disabling for the Veteran's right ankle disability, effective January 1, 2009.  The Veteran timely appealed the propriety of that reduction.

The Veteran testified during a personal hearing at the St. Louis, Missouri RO in September 2008; a transcript of that hearing is associated with the claims file.

The Board notes that the matter of the reduction in the assigned disability rating for the Veteran's right ankle disability is the only issue on appeal.  See Dofflemeyer v. Derwinski, 2 Vet. App. 277, 279-80 (1992) (the issue on appeal is not whether the Veteran is entitled to an increase, but whether the reduction in rating was proper); Peyton v. Derwinski, 1 Vet. App. 282, 286 (1991).  Accordingly, the matter on appeal does not also contemplate a claim for an increased rating.


FINDINGS OF FACT

1.  The Veteran's 20 percent rating for his right ankle disability was in effect for more than five years, from March 28, 2003 to December 31, 2008.

2.  The April 2008 VA examination, upon which the Veteran's reduction was based, was not as full and complete as the September 2006 VA examination, upon which the Veteran's 20 percent rating was assigned.

3.  The preponderance of the evidence of record at the time of the October 2008 rating decision did not show a material improvement in the Veteran's service-connected right ankle disability that was reasonably certain to be maintained under the conditions of ordinary life and work.


CONCLUSION OF LAW

The reduction of the disability rating from 20 percent to 10 percent for the Veteran's right ankle disability, effective January 1, 2009, was not proper, and restoration of the 20 percent rating is accordingly warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.105, 3.344, 4.1-4.10, 4.13, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5003, 5010, 5262, 5271 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

In light of the favorable decision finding that the reduction of the 20 percent rating for the Veteran's right ankle disability was not proper and restoring that disability rating, the Board finds that no further VCAA discussion is necessary at this time.  This decision represents a fully favorable decision on the issue on appeal.

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

When a reduction in the evaluation of a service-connected disability is contemplated and the lower evaluation would result in a reduction or discontinuance of compensation payments, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The beneficiary must be notified at his latest address of record of the contemplated action and furnished detailed reasons therefor.  The beneficiary must be given 60 days for the presentation of additional evidence to show that compensation payments should be continued at the present level and to request a predetermination hearing.  The effective date of the reduction will be the last day of the month in which a 60 day period from the date of notice to the Veteran of the final action expires.  38 C.F.R. § 3.105(e).

In addition, 38 C.F.R. § 3.344 provides that rating agencies will handle cases affected by change of medical findings or diagnosis, so as to produce the greatest degree of stability of disability evaluations consistent with the laws and VA regulations governing disability compensation and pension.  It is essential that the entire record of examination and the medical-industrial history be reviewed to ascertain whether the recent examination is full and complete, including all special examinations indicated as a result of general examination and the entire case history.  Examinations which are less thorough than those on which payments were originally based will not be used as a basis for reduction.  Ratings for diseases subject to temporary or episodic improvement will not be reduced on the basis of any one examination, except in those instances where all of the evidence of record clearly warrants the conclusion that sustained improvement has been demonstrated.  Moreover, where material improvement in the physical or mental condition is clearly reflected, the rating agency will consider whether the evidence makes it reasonably certain that the improvement will be maintained under the ordinary conditions of life.  38 C.F.R. § 3.344(a).

In determining whether a reduction was proper, the Board must focus upon evidence available to the RO at the time the reduction was effectuated, although post-reduction medical evidence may be considered in the context of evaluating whether the condition had actually improved.  Cf. Dofflemyer, 2 Vet. App. at 281-282 (1992).  However, post-reduction evidence may not be used to justify an improper reduction.

Further regarding rating reductions, the law provides that, when a rating has continued for a long period at the same level (5 years or more), any rating reduction must be based on an examination that is as complete as the examinations that formed the basis for the original rating and that the condition not be likely to return to its previous level.  See 38 C.F.R. § 3.344(a), (b), (c) (2010); Kitchens v. Brown, 7 Vet. App. 320, 324 (1995).  

In Brown v. Brown, 5 Vet. App. 413 (1993), the United States Court of Appeals for Veterans Claims (Court) identified general regulatory requirements which are applicable to all rating reductions, including those which have been in effect for less than five years.  Id. at 417.  Pursuant to 38 C.F.R. § 4.1, it is essential, both in the examination and in the evaluation of the disability, that each disability be viewed in relation to its history.  Id. at 420.  Similarly, 38 C.F.R. § 4.2, establishes that "[i]t is the responsibility of the rating specialist to interpret reports of examination in light of the whole record history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of the disability present."  Id.  The Court has held that these provisions "impose a clear requirement" that rating reductions be based on the entire history of a veteran's disability.  Id.

Furthermore, under 38 C.F.R. § 4.13, the rating agency should assure itself that there has been an actual change in the condition, for better or worse, and not merely a difference in the thoroughness of the examination or in use of descriptive terms.  Additionally, in any rating reduction case, not only must it be determined that an improvement in a disability has actually occurred, but that such improvement reflects improvement in ability to function under ordinary conditions of life and work.  See Brown, 5 Vet. App. at 420-21; see also 38 C.F.R. §§ 4.2, 4.10.  A claim as to whether a rating reduction was proper must be resolved in the Veteran's favor unless VA concludes that a fair preponderance of evidence weighs against the claim.  Id. at 421.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10 (2010).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

When evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

Under Diagnostic Code 5010, traumatic arthritis is evaluated as degenerative arthritis under Diagnostic Code 5003.  Diagnostic Code 5003 provides that arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint or joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2010).
The normal range of ankle motion is from 0 degrees to 20 degrees of dorsiflexion and from 0 degrees to 45 degrees of plantar flexion.  38 C.F.R. § 4.71, Plate II.

The Veteran's right ankle disability is currently evaluated under Diagnostic Codes 5299-5262.  This hyphenated code is intended to show that the Veteran's right ankle disability was rated analogously to malunion of the tibia and fibula under Diagnostic Code 5262.  See 38 C.F.R. § 4.20 (2010) (an unlisted condition may be rated under a closely related disease or injury in which the functions affected, anatomical localization, and symptomatology are closely analogous); 38 C.F.R. § 4.27 (2010) (unlisted disabilities rated by analogy are coded first by the numbers of the most closely related body part and then "99").

Under Diagnostic Code 5262, impairment of the tibia and fibula manifested by nonunion, with loose motion and requiring a brace, warrants a 40 percent evaluation.  Malunion of the tibia and fibula with marked knee or ankle disability warrants a 30 percent evaluation.  Malunion of the tibia and fibula with moderate knee or ankle disability warrants a 20 percent evaluation.  Malunion of the tibia and fibula with slight knee or ankle disability warrants a 10 percent evaluation.  See 38 C.F.R. § 4.71a, Diagnostic Code 5262.

Alternatively, the Veteran's right ankle disability could be rated under Diagnostic Code 5271, limitation of motion of an ankle.  Under that diagnostic code, a maximum 20 percent evaluation is warranted for a marked limitation of ankle motion.  A 10 percent evaluation is warranted for a moderate limitation of ankle motion.  See 38 C.F.R. § 4.71a, Diagnostic Code 5271 (2010).

In March 2003, the Veteran was granted service connection for residuals of status post right ankle fracture and assigned an initial 20 percent disability rating, effective March 28, 2003.  This rating remained in effect until, December 31, 2008.  As the 20 percent rating for the Veteran's right ankle disability had been effect for a period exceeding five years at the time of the proposed reduction, the provision of 38 C.F.R. § 3.344(a) and (b) regarding stabilization of disability ratings apply to any reduction below 20 percent.  Moreover, because the reduction from 20 percent to 10 percent would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance had to be prepared setting forth all material facts and reasons and notice meeting the requirements under the provisions of 38 C.F.R. § 3.105(e) had to be provided. 

Here, the appropriate due process procedures were followed with respect to the proposed rating reduction.  Specifically, in a May 2008 letter, the Veteran was informed of the proposed reduction to noncompensable for his right ankle disability and of his right to submit evidence showing that such a change should not be made and to request a hearing.  38 C.F.R. § 3.105.  The Veteran responded to the May 2008 proposal to reduce his rating by requesting a hearing, which was held in September 2008.  Following that hearing, an October 2008 rating decision reduced the rating for his right ankle disability to 10 percent, prospectively effective January 1, 2009.  Thus, the due process procedures set forth in 38 C.F.R. § 3.105(e) were met.

Accordingly, the remaining question is whether the reduction was proper based on the applicable regulation, 38 C.F.R. § 3.344.  First, the Board will discuss whether the examination on which the reduction was promulgated were at least as full and complete as-at least as adequate as-the examination from which the initial disability rating was assigned.  Then, the Board will discuss whether the Veteran's symptomatology showed sustained improvement that would be maintained under the ordinary conditions of life.  In this case, the Board finds that the April 2008 VA examination was not as adequate as the September 2006 VA examination, nor does the preponderance of the evidence show a sustained improvement in the Veteran's right ankle disability.  The Board therefore concludes that the reduction of the Veteran's right ankle disability was not proper and that restoration of the 20 percent rating, effective January 1, 2009, is warranted.  The reasoning is as follows.

The 20 percent rating that the Veteran seeks to have restored was continued in a December 2006 rating decision based on the findings found during a September 2006 VA examination.  During that September 2006 examination, the Veteran complained of pain and stated he was unable to stand for more than a few minutes.  Objectively, the examiner found normal range of motion with pain at the end of the motion, that is, dorsiflexion from 0 to 20 degrees and plantar flexion from 0 to 40 degrees; no joint ankylosis was noted.  His range of motion was not additionally limited by pain, fatigue or repetitive motion.  The Veteran's gait was shown to be mild to moderately antalgic.  The right ankle was not hot, red, or swelling.  X-rays revealed that the Veteran's right ankle mortise was symmetric and without any acute fracture, subluxation or bone destruction.  Calcification was demonstrated at the distal end of the fibula and at the plantar aspect of the hindfoot, as well as two benign bone islands at the distal tibia and calcaneus on the lateral view.  The examiner added that the Veteran was moderately affected in his ability to do chores and exercise and was prevented from participation in sports due to his right ankle disability.  The examiner had reviewed the claims file.

In the December 2006 rating decision continuing the 20 percent rating, the RO noted that, although the Veteran did not have malunion of the tibia and fibula, the criteria continued to support a 20 percent rating evaluated as analogous to malunion of the tibia and fibula under Diagnostic Code 5262.

In April 2008, the Veteran was reexamined, and it is on the basis of this examination that the Veteran's reduction was proposed.  The VA examiner stated that the claims file was not available for review.  During that examination, the Veteran reported that he had constant ankle pain, which was an 8.5 on a scale of 1 to10; however, the VA examiner added that the Veteran did not appear to be in pain based on his facial expressions.  The Veteran complained that his right ankle was weak, stiff, and occasionally swollen, though there was no heat, redness, instability, giving way or locking.  He reported easy fatigability and lack of endurance.  But the Veteran did not report any flare-ups and stated that he wore an over-the-counter ankle brace, though he did not bring it with him to the examination.  The Veteran did not use a cane to walk.  Although he had corrective shoes, he was not wearing them during the examination.  The Veteran denied surgery for the ankle, episodes of recurrent subluxation or dislocation, or any constitutional symptoms associated with the right ankle disability.  

On examination, the examiner indicated that the Veteran made minimal movements of his right ankle when asked to perform dorsiflexion and plantar flexion.  The VA examiner stated that it was his observation was that the Veteran did not put any effort into range of motion testing.  The examiner attempted to do passive range of motion testing, and found the Veteran's ankle to be rigid and unable to be moved passively.  The examiner then asked the Veteran to relax his ankle, but such relaxation did not occur.  The examiner concluded that he could not provide reliable range of motion measurements.  He noted that there was no objective evidence of pain on motion, edema, effusion, instability, weakness, tenderness, redness, heat, abnormal movement or guarding of movement.  There was no ankylosis noted by x-rays and the Veteran's gait was normal.  The Veteran did not have any limitation of walking and standing or any inflammatory arthritis of his right ankle.  The examiner noted several VA podiatry treatment notes that found the Veteran's right ankle to have normal range of motion and to be pain free, with a normal gait and without any restriction on walking.  The December 2007 x-rays of the Veteran's right ankle showed an old fracture of the right ankle by history, but such was not apparent on the current x-rays.  Those x-rays demonstrated an irregular sclerotic change in the distal tibia.

December 2007 and January 2008 VA podiatry treatment notes demonstrate that the Veteran had a normal, pain-free range of motion of the right ankle and normal gait.  

However, treatment notes from May 2008-following the VA examination in April 2008-show that the Veteran complained that during his April 2008 VA examination the VA examiner did not do any range of motion testing, and that his orthotics-which were previously shown to be alleviating the Veteran's pain-were causing the formation of significantly painful calluses.  On examination, the Veteran was shown to have normal, pain-free range of motion with a normal gait.  There was mild tenderness of the Veteran's right sinus tarsi, which was significantly improved since January 2008 and which was now considered normal.  In July 2008, the Veteran continued to complain of similar symptomatology, including increased pain in the right ankle and having a hard time moving it, stating that it felt "locked up."  The Veteran rated the pain as 8 out of 10.  X-rays at that time were negative, and the VA doctor noted that the Veteran was limited in dorsiflexion and plantar flexion of the right foot secondary to pain, as well as tenderness on the medial aspect of the right ankle.  No swelling was noted, and no range of motion measurements were provided.

In September 2009, the Veteran's right ankle demonstrated decreased flexion, but otherwise had normal range of motion.  The Veteran complained at that time that "nothing was different than in 2001," when he initially injured his right ankle in service.  The Veteran was also treated in November 2009, at which time x-rays from February 2009 were noted as being negative.  The Veteran reported right ankle pain and treatment was deferred at that time.  The Veteran "refused to accept [either VA doctors'] diagnoses to date, and the treatment options presented to him."  The Veteran was noted as being agitated with his primary care physician and VA podiatrist and felt that "nothing was being done for [his right ankle pain]."

The Veteran underwent another VA examination in December 2009.  The VA examiner reviewed the claims file and provided the treatment history given above.  The Veteran reported constant 8-10 out of 10 pain in his right ankle which was localized over the anteromedial aspect of his right ankle.  He pointed specifically to the anterior ankle proximal to the medial malleolus and stated that the pain was "deep inside" and occurred mostly when he initially puts his heel down to take a step walking.  The Veteran also reported feeling that his right ankle was weak and unstable, though he did not report any falls associated with these symptoms or any giving way of the right ankle.  He reported that he slants his right foot when walking in order to alleviate pain due to his ankle and foot pain.  The Veteran took Motrin for his pain on bad days.  He has an elastic ankle support, which he only wore occasionally as it does not fit into all of his shoes.  The Veteran also stated that he used a cane on bad days, though he had not used a cane for several months at the time of the examination.  The Veteran denied any restriction on distance when walking, though he reported that he has to walk slowly and take frequent breaks to rest because of foot pain.  He specifically endorsed pain, instability, weakness, stiffness, and occasional increased warmth of the right ankle, particularly after weightbearing activities.  He denied swelling, redness, giving way, locking or fatigability.  The Veteran denied ever dislocating his right ankle.  The VA examiner noted no underlying inflammatory arthritis of the right ankle.  The Veteran further reported that his right ankle is stiff and sore when he first gets up in the morning and that he has to do range of motion exercises prior to standing on his ankle.  He reported not being able to play with his kids or participate in sports, such as football or basketball, as a result of his right ankle disability.  

On examination, the Veteran ambulated with a barely perceptible right lower extremity limp, but had an otherwise normal gait.  He did not use any assistive devices for ambulation.  The Veteran's right ankle was not visibly deformed, except for slight discoloration at the site of his fracture blister.  There was no edema, redness, increased warmth, or tenderness to palpitation over the distal fibula, lateral malleolus or the gutter below the lateral malleolus.  The right Achilles tendon was minimally tender and there was mild tenderness noted on the right heel, as well as tenderness over the medial malleolus.  Drawer testing of the right ankle was negative and the Veteran was able to slightly evert his right ankle against mild resistance but was unable to invert against mild resistance due to complaints of severe pain.  The VA examiner noted that the Veteran displayed pain behaviors frequently when his foot was not being touched by the examiner, and the Veteran stated, when asked, that such was due to his anticipation of pain that he would feel when the examiner performed various aspects of the examination, though he was not in pain at rest.  Range of motion testing was noted as being difficult due to the Veteran's initial muscle resistance, though the VA examiner eventually was able to obtain range of motion measurements, including 0-10 degrees of dorsiflexion actively, 0-8 degrees dorsiflexion passively, and 0-40 degrees of plantar flexion both actively and passively; all motion of the right ankle was limited by stiffness at the endpoints.  The VA examiner noted that there was no additional limitation of motion due to pain, weakness, stiffness, or fatigability on repetitive testing.  The VA examiner also noted that the Veteran rotated his right foot 15 degrees laterally when standing as his position of comfort, as compared to a straight-forward orientation of his left foot.  The Veteran also was noted as having several right foot deformities, including pes cavus and right fifth metatarsal deformities, which are service-connected disabilities but are not before the Board at this time.  The Veteran was noted as having the same mildly perceptible right lower extremity limp after the examination.  His stride was brisk and he did not need any mechanical device for ambulation following examination.  X-rays from February 2009, discussed above, were included in the examination report, and were reported as negative.  

The Board finds that the reduction of the Veteran's disability rating from 20 percent to 10 percent in this case was improper.  In September 2006, the Veteran had normal range of motion for the right ankle with pain at the end point of range of motion, without any joint ankylosis or malunion of the tibia and fibula noted.  However, the Veteran also had a mild to moderate antalgic gait.  On that basis, the Veteran was noted as having a moderate right ankle disability under Diagnostic Code 5262.  The September 2006 VA examiner reviewed the claims file and discussed the effects of the right ankle on the Veteran's occupational and daily life activities.

While the Board acknowledges that the VA treatment records clearly demonstrate that the Veteran's right ankle was pain-free, that he had full range of motion and that his gait was normal, VA treatment notes do not contain any range of motion measurements nor do the DeLuca factors appear to have been contemplated at the time of outpatient treatment sessions.  Accordingly, these VA treatment notes are not as complete as the September 2006 VA examination and cannot be the basis of a reduction.  See 38 C.F.R. § 3.344(a).

Moreover, the Board finds that the April 2008 VA examination on which the Veteran's reduction was promulgated was not as full and complete as the September 2006 VA examination.  For example, the April 2008 VA examiner did not review the claims file nor did he discuss the effects of the Veteran's right ankle disability on his occupational or daily life activities.  Thus, the Board must conclude that the April 2008 examination was not as thorough, or as full and complete, as the September 2006 examination as required by the provisions of 38 C.F.R. § 3.344(a).

Regardless of the lack of thoroughness of the April 2008 examination, the Board also finds that the Veteran's right ankle disability did not show sustained improvement in ability to function under ordinary conditions of life and work.  The Veteran's lay description of his symptomatology throughout that period of time was consistent as having subjective complaints of pain and stiffness, trouble walking, as well as problems with his ordinary life activities, such as an inability to participate in sports.

While the April 2008 examination as well as other VA treatment notes appear to demonstrate that the Veteran's right ankle symptomatology may have temporarily improved, such was not shown to be a sustained improvement, as demonstrated by the most recent VA examination in December 2009.  Specifically, while the Veteran's gait was characterized as improved and his range of motion as pain-free in April 2008 and in the VA treatment records, the Veteran had decreased range of motion on testing, pain and stiffness, and a right ankle limp in December 2009.  Moreover, the April 2008 examiner admitted to being unable to do range of motion testing.  

The Board further notes that the Veteran's limitation of motion during the December 2009 VA examination could also be described as marked limitation of motion of the ankle commensurate with a 20 percent rating under Diagnostic Code 5271 or a moderate disability under Diagnostic Code 5262.

Such symptomatology demonstrated in December 2009 closely approximates the symptomatology noted in the September 2006 VA examination on which continuation of the Veteran's 20 percent rating was predicated.  Thus, the Board finds that sustained improvement in the Veteran's ability to function under ordinary conditions of life and work has not been demonstrated in this case.  

Accordingly, resolving all doubt in the Veteran's favor, the Board finds that the reduction in the disability rating for his right ankle disability from 20 percent to 10 percent was not proper as the preponderance of the evidence did not demonstrate that it was reasonably certain that any improvement would be maintained under the ordinary conditions of life.   







(CONTINUED ON NEXT PAGE)
ORDER

Restoration of a 20 percent rating for residuals of a status post right ankle fracture is granted, effective January 1, 2009, subject to the regulations governing the payment of compensation benefits.



____________________________________________
M. R. VAVRINA
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


